TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00787-CR



                               Robert Beene Gutierrez, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. CR2009-331, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Robert Beene Gutierrez pleaded guilty to the offense of assault on a

public servant. Punishment was assessed at eight years’ imprisonment and a $2,000 fine, but the

district court suspended imposition of the sentence and placed Gutierrez on community supervision

for eight years. Gutierrez filed a pro se notice of appeal from the district court’s judgment.

               On January 14, 2011, this Court notified Gutierrez that he had neither paid, nor made

arrangements to pay, for the clerk’s record. We informed Gutierrez that his appeal may be dismissed

for want of prosecution if he did not make arrangements for the record and submit a status report

regarding this appeal on or before January 24, 2011. To date, Gutierrez has not responded to this

Court’s notice, and the clerk’s record has not been filed. The only communication we have received

is a letter from Gutierrez’s wife, forwarded to us from the district clerk’s office, and accompanied
by what appears to be a power of attorney. In the letter, Gutierrez’s wife, writing on her husband’s

behalf, advises us that Gutierrez “would not like to proceed at this time with an appeal for a retrial.”

                We dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).




                                                __________________________________________

                                                Bob Pemberton

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: February 18, 2011

Do Not Publish




                                                   2